Citation Nr: 1635247	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  14-13 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for tinea pedis. 


REPRESENTATION

Appellant represented by:	Guam Office of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to September 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

This appeal was previously before the Board in October 2015.  The appeal was remanded for additional development.  As discussed below, the requested development was substantially complied with and the claim is ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The competent, credible, and probative evidence of record is against a finding that the Veteran's currently diagnosed tinea pedis is caused or aggravated by his service.


CONCLUSION OF LAW

Tinea pedis was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

The Board notes the October 2015 Board remand required the RO to obtain any outstanding relevant treatment records.  In response, the RO sent the Veteran and his representative a January 2016 letter which asked him to identify any outstanding relevant treatment records and provided him with a VA Form 21-4142 Authorization to Disclose Information to VA and VA Form 21-4142a General Release for Medical Provider Information to VA.  The Veteran did not respond to the letter or submit the forms; therefore, the RO was unable to proceed with obtaining any outstanding treatment records.  Thus, the Board finds the RO substantially complied with the remand.  Stegall, supra.    

Therefore, with respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 
II.  Legal Criteria 

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

III.  Tinea Pedis 

The Veteran contends that his currently diagnosed tinea pedis is etiologically related to his active service.  The Veteran indicated that during his active service he was required to step into a box filled with powder following each shower and that caused his tinea pedis.  For the reasons that follow, the Board finds that there is no nexus between the Veteran's in-service skin disability and his current tinea pedis.  

The Veteran's service treatment records (STRs) contained some notations of a skin condition.  The Veteran's November 1983 enlistment examination noted that he had a skin rash that was on his fingers and hand.  In the associated report of medical history the Veteran noted the skin rash was under treatment.  In a January 1987 STR the Veteran was noted to have a blister on the heel of his left foot.  The Veteran's August 1987 separation examination noted the Veteran reported normal skin.  The associated report of medical history noted eczema which had been controlled.

Following his separation from service the Veteran received private treatment for his tinea pedis.  Private treatment records from April 2006 through February 2007 note the Veteran's skin was "Clear, pink no unusual pigmentation.  Large spreading rash with secondary excoriation over the lower part of his abdomen [and] skin maceration between the toes of both feet; there is interval improvement." 

The Veteran also received VA treatment for his tinea pedis.  An April 2013 VA treatment record noted that the Veteran reported bilateral ankle skin rash and foot sores with itching.  In a March 2015 VA treatment record the Veteran reported a foot rash and was diagnosed with dystonia.  In a November 2015 VA treatment record the Veteran reported his feet being itchy.  The Veteran noted the onset of the itch was in the 1980's but that it had increased in severity over the past month.  

The Veteran was afforded June 2013 and March 2016 VA examinations in connection with his claim for entitlement to service connection for tinea pedis.  The June 2013 examiner reviewed the Veteran's claims file and noted that the Veteran's STRs were not available for review.  The examiner noted that he was aware of a complaint of a blister in-service due to the fact that the opinion requested included this information.  The examiner concluded that the Veteran's tinea pedis did not have a nexus to his active service.  The examiner's provided rationale was that blisters are caused by forceful rubbing, burning, freezing, chemical exposure or infection, whereas tinea pedis is caused by a fungal infection that develops in the moist areas of the toes and foot.  The examiner noted though both blisters and tinea pedis "can develop from the same conditions, blisters of itself does not cause [tinea pedis]."  Therefore, the examiner concluded the Veteran's tinea pedis was "less likely as not incurred in or caused by the claimed inservice injury, event or illness of blisters."

The Board finds the June 2013 examiner's opinion probative as to the nexus between the Veteran's in-service blister and his currently diagnosed tinea pedis.  The Board notes because the examiner did not review the Veteran's STRs in total the opinion is not complete.  However, the Board finds that because the examiner reviewed the Veteran's claims file outside of the Veteran's STRs and provided a thorough rationale the opinion is probative specifically as to a nexus between the Veteran's in-service blisters and his currently diagnosed tines pedis.   

In October 2015 the Board remanded the Veteran's claim to obtain a VA examination and opinion which considered the Veteran's other in-service skin related complaints.  In response to the October 2015 remand the Veteran was provided with a March 2016 VA examination.  The examiner noted a previous diagnosis of tinea pedis in 2013.  The examiner noted the Veteran's in-service medical history of skin complaints in detail as well as the Veteran's current skin complaints.  The Veteran reported his foot fungus began in service when he was required to step into a box of powder following every shower.  The Veteran stated that since then there had been recurrences of the fungus to his feet.
 
Following a physical examination and review of the Veteran's claims file the examiner concluded that the Veteran's tinea pedis was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's provided rationale noted the Veteran's in-service "eczema-like" rash to the fingers and hand had been "controlled" as noted on his August 1987 report of medical history.  The examiner noted that there were no additional notes of skin or foot complaints until 2006 when a rash on the Veteran's abdomen and feet was noted and diagnosed as dermatophytosis.  The examiner noted that medical literature dictates that eczema is an inflammation of the skin whereas tinea pedis is a contagious skin disease caused by mold that causes itching, scaling, flaking, and sometimes blistering.  The examiner indicated that the Veteran's STRs did not show any evidence of a fungal rash but instead showed evidence of eczema.  Therefore, the Veteran's "tinea pedis is less likely as not incurred in or caused by the claimed inservice injury, event or illness."

The Board finds that both the June 2013 and March 2016 VA examinations taken as a whole provide probative evidence which weigh against the Veteran's claim.  The March 2016 VA examiner reviewed the Veteran's entire claims file, including his STRs, and provided a detailed rationale explaining why the Veteran's in-service eczema was not etiologically related to his current tinea pedis.  While the March 2016 VA examiner did note that tineas pedis can sometimes cause blisters, which were evident in the Veteran's STRs, the June 2013 VA examiner provided probative opinion explaining why the Veteran's tineas pedis is not etiologically related to his in-service blister.  

The Board acknowledges the Veteran's statements indicating that he believes his tineas pedis to be a result of the box filled with powder that he would step into following every shower during his active service.  See March 2016 Veteran statement.  Lay persons are competent to attest to factual matters of which he has first-hand knowledge (e.g., experiencing symptoms of itching).  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To this extent, the Board finds that the Veteran is competent to report that his feet were itchy in-service.  Additionally, the Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The specific issue in this case, however, whether the Veteran's in-service skin symptoms are etiologically related to his currently diagnosed tineas pedis falls outside the realm of common knowledge of a lay person.  Jandreau, supra.  The Veteran is competent to testify as to observable symptoms, but his opinions as to a nexus between his in-service skin symptoms, diagnosed as eczema, and his current skin symptoms, diagnosed as tinea pedis, are not competent evidence.

Therefore, the Board concludes that the preponderance of the evidence is against the Veteran's claim seeking service connection for a tines pedis.  The competent, credible, and probative evidence of record indicates that the Veteran's tines pedis is not etiologically related to his active service.  As the preponderance of the evidence is against this issue, the benefit of the doubt rule does not apply, and the Veteran's claim of entitlement to service connection for tineas pedis is denied.  See 38 U.S.C.A §5107.  



ORDER

Entitlement to service connection for tinea pedis is denied. 



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


